Name: Commission Regulation (EEC) No 4135/87 of 9 December 1987 determining the conditions of entry of natural sodium nitrate and natural potassic sodium nitrate falling within subheadings 3102 50 10 and 3105 90 10 respectively of the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  marketing
 Date Published: nan

 No L 387 / 54 Official Journal of the European Communities 31 . 12 . 87 COMMISSION REGULATION (EEC) No 4135 / 87 of 9 December 1987 determining the conditions of entry of natural sodium nitrate and natural potassic sodium nitrate falling within subheadings 3102 50 10 and 3105 90 10 respectively of the combined nomenclature  natural potassic sodium nitrate , consisting of a natural mixture of sodium nitrate and potassium nitrate ( the proportion of potassium nitrate may be as high as 44 % ), of a total nitrogen content not exceeding 16,3% by weight on the dry anhydrous product , falling within subheading 3105 90 10 of the combined nomenclature ; Whereas entry under these subheadings is subject to conditions laid down in the relevant Community provisions ; whereas , in order to ensure uniform application of the nomenclature of the combined nomenclature , provisions specifying those conditions must be laid down; Whereas identification of the above products presents certain difficulties ; whereas it can be considerably simplified if the exporting country gives an assurance that the product exported corresponds to the description of the product in question ; whereas , consequently , entry of a product under the subheadings mentioned above should be authorized only where such product is accompanied by a certificate of quality which is issued by an authority acting under the responsibility of the exporting country and which provides such assurance ; Whereas it is appropriate to specify the form which such certificate must take and the conditions for its use ; whereas , furthermore , measures must be introduced to enable the Community to check the conditions of issue of the said certificate and to prevent falsification ; whereas accordingly certain obligations should be imposed on the issuing authority ; Whereas the certificate of quality should be drawn up in an official Community language and , where appropriate , an official language of the exporting country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 1 ) , and in particular Article 1 1 thereof, Whereas Council Regulation (EEC) No 950 /68 of 28 June 1968 on the Common Customs Tariff ( 2 ), as last amended by Regulation (EEC) No 3529 / 87 ( 3 ), established the Common Customs Tariff on the basis of the nomenclature of the Convention of 15 December 1950 concerning the nomenclature to be used for the classification of goods in customs tariffs ; Whereas on the basis of Council Regulation (EEC) No 97 / 69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC) No 2055 / 84 ( s ), Commission Regulation (EEC ) No 3039 / 79 ( 6 ), as last amended by Regulation (EEC) No 122 / 82 ( 7 ), determined the conditions of entry of natural sodium nitrate and natural potassic sodium nitrate falling within subheadings 31.02 A and 31.05 A III a ) respectively of the Common Customs Tariff; Whereas Regulation (EEC) No 2658 / 87 has repealed and replaced , on the one hand , Regulation (EEC ) No 950 / 68 in adopting the new tariff and statistical nomenclature (combined nomenclature ) based on the International Convention on the Harmonized Commodity Description and Coding System and , on the other hand , Regulation (EEC) No 97 / 69 ; whereas it is consequently appropriate , for reasons of clarity , to replace Regulation (EEC) No 3039 / 79 by a new regulation taking over the new nomenclature as well as the new legal base ; whereas , for the same reasons , it is appropriate to incorporate in this new text all the amendments made to date ; Whereas Regulation (EEC) No 2658 / 87 covers :  natural sodium nitrate falling within subheading 3102 50 10 HAS ADOPTED THIS REGULATION: (M OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 3 ) OJ No L 336 , 26 . 11 . 1987 , p. 3 . ( 4 ) OJ No L 14 , 21 . 1 . 1969 , p. 1 . ( 5 ) OJ No L 191 , 19 . 7 . 1984 , p. 1 . Article 1 The entry under subheadings :  3102 50 10 of natural sodium nitrate  3 1 05 90 1 0 of natural potassic sodium nitrate , consisting of a natural mixture of sodium nitrate and potassium ( 6 ) OJ No L 314 , 31 . 12 . 1979 , p . 46 ( 7 ) OJ No L 16 , 22 . 1 . 1982 , p. 10 . \ 31 . 12 . 87 Official Journal of the European Communities No L 387 / 55 nitrate ( the proportion of potassium nitrate may be as high as 44% ), of a total nitrogen content not exceeding 16,3% by weight on the dry anhydrous product of the combined nomenclature shall be subject to presentation of a certificate of quality meeting the requirements specified in this Regulation . (b ) it undertakes to verify the particulars shown in certificates ; (c) it undertakes to provide the Commission and Member States , on request , with all appropriate information to enable an assessment to be made of the particulars shown in the certificates . 2 . This list shall be revised when the condition specified in paragraph 1 ( a ) is no longer satisfied or when an issuing authority fails to fulfil one or more of the obligations incumbent upon it . Article 7 Invoices produced in support of import declarations shall bear the serial number of the corresponding certificate . Article 2 1 . The certificate corresponding to the specimen in Annex I shall be printed and drawn up in one of the official languages of t;he Community and , where appropriate , an official language of the exporting country . The size of the certificate shall be approximately 210 x 297 millimetres . The paper used shall be white and weigh not less than 40 grams per square metre . 2 . Each certificate shall bear an individual serial number given by the issuing authority . 3 . The customs authorities of the Member State in which the products are presented may require a translation of the certificate . Article 8 Chile shall send the Commission specimens of the stamps used by their issuing authorities . The Commission shall forward this information to the customs authorities of the Member States . Article 3 The certificate shall be completed either in typescript or in manuscript . In the latter case , it must be completed in ink and block letters . Article 9 Where a consignment is split , the original certificate shall be photocopied for each part consignment . The photocopies and the original certificate shall be presented to the customs office at which the goods are situated . Each photocopy shall indicate the name and address of the consignee and be marked in red 'Extract valid for . . . kg' ( in figures and letters ) together with the place and date of the splitting . These statements shall be authenticated by the customs office stamp and the signature of the customs official responsible . The original certificate shall be inscribed with the particulars relating to the splitting of the consignment and shall be retained by the competent customs office . Article 4 The certificate or , where the consignment has been split , a photocopy of the certificate , as provided for in Article 9 , shall be submitted to the customs authorities of the importing Member State within six months of its date of issue , together with the goods to which it relates . Article 5 1 . A certificate shall be valid only if it is duly endorsed by an issuing authority appearing on the list in Annex II . 2 . A duly endorsed certificate shall show the place and date of issue and bear the stamp of the issuing authority and the signature of the person or persons authorized to sign it . Article 10 Regulation (EEC) No 3039 / 79 is hereby repealed . Article 11 This Regulation shall enter into force on 1 January 1988 . However , until 31 December 1988 , natural sodium nitrate and natural potassic sodium nitrate shall be admitted under the relevant subheadings listed in Article 1 on presentation of a certificate of the kind used until 31 December 1987 . Article 6 1 . An issuing authority can appear on the list only if: ( a ) it is recognized as such by the exporting country; No L 387 / 56 Official Journal of the European Communities 31 . 12 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission COCKFIELD Vice-President ANNEX I 1 Consignor (full name and address) CERTIFICATE OF QUALITY NITRATE FROM CHILE (CN subheadings 3102 50 10 and 3105 90 10) No ORIGINAL 2 Consignee (full name and address) 3 ISSUING BODY Republica de Chile Servicio Nacional de Geologia y Mineria NOTES 4 Ship 5 Port of embarkation 6 Bill of lading 7 Marks, numbers and number of sacks or indication ' loose' 8 Quantity in metric tonnes 9 Quantity (metric tonnes) in words 10 CERTIFICATE OF THE ISSUING AUTHORITY The Servicio Nacional de Geologia y Mineria hereby certifies that the cargo of nitrate described above consists of:  natural Chilean sodium nitrate of a nitrogen content not exceeding 16,3% by weight ,  natural Chilean potassic sodium nitrate consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of the latter element may be as high as 44 %) of a total nitrogen content not exceeding 16,3 % by weight , produced in Chile by extraction from the nitrate mineral called 'caliche' by lixiviation with a water solution , followed by crystallization by differential cooling and/or solar evaporation (1). Place and date: Signature: Stamp: 11 RESERVED FOR THE CUSTOMS AUTHORITY IN THE COMMUNITY 0) D el et e a s appropri ate . class="page"> 31 . 12 . 87 Official Journal of the European Communities No L 387 / 59 ANNEX II Issuing authority Exporting country Name of product Name Place where established Republic of Chile  Natural sodium nitrate ( subheading 3102 50 10 of the combined nomenclature )  Natural potassic sodium nitrate , consisting of a natural mixture of sodium nitrate and potassium nitrate ( the proportion of the latter element may be as high as 44% ), of a total nitrogen content not exceeding 16,3% by weight on the dry anhydrous product ( subheading 3105 90 10 of the combined nomenclature ) Servicio Nacional de GeologÃ ­a y MinerÃ ­a Santiago